DETAILED ACTION
This action is in response to the RCE filed on 01/21/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 

Response to Amendment
Applicant’s amendment filed on 01/21/2021 has been entered. Claims 1, 8 and 15 have amended. Claim 21 has been canceled. No claims have been added. Claims 1 – 4, 7 – 11 and 14 – 18 are still pending in this application, with claims 1, 8 and 15 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7 – 9, 11, 14 – 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2019/0311718) (“Huber”) in view of Venkataraman et al. . 
For claims 1 and 15, Huber discloses a method for operating a voice response system and a computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor to cause the computer processor to perform the method (Abstract; [0057] [0058]), comprising: receiving, by the voice response system (voice interaction device, Fig.1, 105 and Fig.3; [0025] [0026] [0033]) a voice command (target audio signal comprising voice command, [0017] [0022] [0033] [0041]) from a first user (Fig.6, 600; [0041] [0051]); determining a characteristic of how the voice command was received by the voice response system (voice characteristic features of the target audio signal are determined… the audio input signals are evaluated to determine an estimate of the distance between the user and voice-interaction device,  Fig.6, 602 and 604; [0051] [0052]); determining, by the voice response system, a response to the voice command (in step 612, the voice feature characteristics, distance information and background noise characteristics are used by the context-controller  to adaptively modify the output mode of the voice-interactive device, wherein a response or feedback is determined to be clear, lower, softer, etc. [0053] [0054]); and providing the response to the first user, wherein a manner in which the response is provided is determined based at least in part one the characteristic of how the voice command was received (Fig.6, 614 and 616; [0053 – 0055]). Yet, Huber fails to teach the following: obtaining, by the voice response system, a response preference of the first user, wherein obtaining the response preference of the first user comprises determining an identity of the first user by a voice recognition engine that is configured to compare the voice command to voice samples stored in a local database of the voice response system; determining whether one 
However, Venkataraman discloses a system and method for generating smart responses for natural language queries (Abstract), wherein a user preference for a manner in which a response is provided by a voice response system (user equipment device receives a natural language query through a user interface comprising a microphone, processes the query and returns a response, [0004] [0005] [0026] [0027]) is obtained (user equipment on which control circuitry resides may include a profile associated with the user. The profile may include information associated with the user, including length of responses that the user prefers at different times of day and preference for user equipment, [0110] [0112] [0121] [0122] [0130 – 0132] [0170 – 0173] [0174] [0175]); and a user’s response preference further includes a level of detail of information that is provided in the response (a different times of day the user may prefer different lengths of response.  During the morning hours, the user prefers a short response and in the afternoon, a longer response, [0004] [0008] [0017 – 0019]). Furthermore, voice recognition is performed by the voice response system to identify a user to retrieve the user preferences which are stored locally on the voice response system ([0171 – 0175]).
Moreover, Joseph discloses a virtual assistant system (Abstract), wherein a user is identified by a voice recognition engine (speech recognition engine and user identification 
Additionally, Ohmura discloses an information control method and program (Abstract), wherein, in addition to determining the volume level of a response ([0059 – 0063]), one or more other users in range of a voice response system (Fig.2 and Fig.7; [0032 – 0037] [0088]) are determined ([0053] [0098]), wherein a response (notification) is provided to a first user via one of a text message and an email based on a determination that other users are in range of the voice response system (the information processing device transfers the detailed contents of a notification to a device held by a specific user in a private person type notification when other users are in a space, wherein the notification is sent via an email, [0069] [0083] [0085] [0086] [0100] [0121] [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve Huber’s method in the same way that Venkataraman’s, Joseph’s and Ohmura’  methods have been improved to achieve the following predictable results for the purpose of increasing the usability of a voice user interface in a variety of surrounding environments (Ohmura, [0005 – 0007]) and user satisfaction with voice user interface by imparting more human-like response capabilities to voice user interface (Venkataraman, [0002] [0003]): the voice response system further comprises a voice recognition engine and a user profile storing user response preferences; the voice response system obtains the response preference of the first user, wherein obtaining the response preference of the first user comprises determining an identity of the first user by a voice recognition engine that is configured to compare the voice command to voice samples stored in a local database of the voice response system; whether one or more other users are in range of the voice response system is determined, wherein a manner in which the response is provided to 
 
For claim 8,  Huber discloses a system for operating a voice response system  (Abstract; [0057] [0058]), comprising:  a memory having computer readable instructions (Fig.3, 358; [0040] [0041]); and a processor (Fig.3, 352; [0038]) for executing the computer readable instructions ([0041]), the computer readable instructions including instructions for: receiving, by the voice response system (voice interaction device, Fig.1, 105 and Fig.3; [0025] [0026] [0033]) a voice command (target audio signal comprising voice command, [0017] [0022] [0033] [0041]) from a first user (Fig.6, 600; [0041] [0051]); determining a characteristic of how the voice command was received by the voice response system (voice characteristic features of the target audio signal are determined… the audio input signals are evaluated to determine an estimate of the distance between the user and voice-interaction device,  Fig.6, 602 and 604; [0051] [0052]); determining, by the voice response system, a response to the voice command (in step 612, the voice feature characteristics, distance information and background noise characteristics are used by the context-controller  to adaptively modify the output mode of the voice-interactive device, wherein a response or feedback is determined to be clear, lower, softer, etc. [0053] [0054]); and providing the response to the first user, wherein a manner in which the response is provided is determined based at least in part one the characteristic of how the voice command was received 
However, Venkataraman discloses a system and method for generating smart responses for natural language queries (Abstract), wherein a user preference for a manner in which a response is provided by a voice response system (user equipment device receives a natural language query through a user interface comprising a microphone, processes the query and returns a response, [0004] [0005] [0026] [0027]) is obtained (user equipment on which control circuitry resides may include a profile associated with the user. The profile may include information associated with the user, including length of responses that the user prefers at different times of day and preference for user equipment, [0110] [0112] [0121] [0122] [0130 – 0132] [0170 – 0173] [0174] [0175]); and a user’s response preference further includes a level of detail of information that is provided in the response (a different times of day the user may prefer different lengths of response.  During the morning hours, the user prefers a short response and in 
Moreover, Joseph discloses a virtual assistant system (Abstract), wherein a user is identified by a voice recognition engine (speech recognition engine and user identification engine, Fig.2, 206 and 210) which compares a voice print of the user from an audio command to voiceprint stored locally a voice response system (voice controlled device, Fig.2, 202) (Fig.2, 205, 206, 220; [0043] [0046] [0056 – 0059]).
Additionally, Ohmura discloses an information control method and program (Abstract), wherein, in addition to determining the volume level of a response ([0059 – 0063]), one or more other users in range of a voice response system (Fig.2 and Fig.7; [0032 – 0037] [0088]) are determined ([0053] [0098]), wherein a response (notification) is provided to a first user via one of a text message and an email based on a determination that other users are in range of the voice response system (the information processing device transfers the detailed contents of a notification to a device held by a specific user in a private person type notification when other users are in a space, wherein the notification is sent via an email, [0069] [0083] [0085] [0086] [0100] [0121] [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to improve Huber’s system in the same way that Venkataraman’s and Ohmura’s and Joseph’s systems/devices have been improved to achieve the following predictable results for the purpose of increasing the usability of a voice user interface in a variety of surrounding environments (Ohmura, [0005 – 0007]) and user satisfaction with voice user interface by imparting more human-like response capabilities to voice user interface (Venkataraman, [0002] [0003]): the voice response system further comprises a voice recognition engine and a user profile storing user response preferences; the 

For claims 2, 9 and 16, Huber further discloses, wherein the characteristic of how the voice command was received by the voice response system includes a position of the first user relative to the voice response system when the first user provided the voice command (Huber, [0052]).

For claims 4, 11 and 18, Huber further discloses wherein the characteristic of how the voice command was received by the voice response system includes a volume of a voice of the first user when the first user provided the voice command (Huber, voice feature characteristics include an amplitude of speech in the received target audio signal.. the distance between the user and the voice-interaction device is estimated using the volume of the received target speech, [0051] [0052]).

For claims 7 and 14, Ohmura further discloses wherein the response is provided to the first user via a speaker of the voice response system based on a determination that no other users are in range of the voice response system (Ohmura, [0032] [0051] [0065] [0065] [0135]).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2019/0311718) (“Huber”) in view of Venkataraman et al. (US 2017/0161319) (“Venkataraman”), and further in view of Joseph et al. (US 2020/0184963) (“Joseph”) and further in view of Ohmura (US 2018/0107445), and further in view of Hymel (US 2013/0289999).
For claims 3, 10 and 17, the combination of Huber, Venkataraman, Joseph and Ohmura further discloses wherein the position includes a distance between the first user and the voice response system (Huber, [0052]), yet fails to teach that the position further comprises an angle.
However, Hymel discloses a dual microphone voice authentication method (Abstract), wherein an angle/position of user with respects to a device is further determined based on the time difference of arrival of the user’s voice at a set of device microphones.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the combined teachings of Huber, Venkataraman, Joseph and Ohmura with Hymel’s teachings so that the position determined by the time difference of arrival (Huber, [0052]) further comprises both a distance and an angle for the purpose of increasing the usability of a voice user interface in a variety of surrounding environments (Ohmura, [0005 – 0007]) and user satisfaction with voice user interface by imparting more human-like response capabilities to voice user interface (Venkataraman, [0002] [0003]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4, 7 – 11 and 14 - 18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SONIA L GAY/Primary Examiner, Art Unit 2657